Order filed January 6, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-14-00431-CV
                                    ____________

                          JASMINE RICKS, Appellant

                                        V.

           QUALITY CARRIERS, INC. & CRAIG L. SMITH, Appellees


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-17716

                                    ORDER

      Appellant’s brief was due December 17, 2014. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before February 5, 2015,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM